Title: To George Washington from Burwell Bassett, Jr., 2 December 1799
From: Bassett, Burwell Jr.
To: Washington, George

 

Dear Sir
Eltham Dec: 2d 1799

To communicate to our friends agreable incidents we are readily promptd by the pleasure it gives but it is duty alone which can lead us to be the communicators of uncomefortable tidings Tis this that impels me to inform my friends at Mount Vernon that Mrs Henley was attacked about ten days since with a severe bilious pleurisy her weak constitution was unequal to the shock and in five days she yielded to the force of her disorder. As it relates to herself perhaps the change cannot be much regreted as she had seen the best days this life could afford her but to her children the loss will be great. I have not neglected to make the inquiries relative to corn and oats as you required but so various are the opinions that it is difficult to make a Judgment about it Corn sells at two dollars by the small quantity but those who have any that would be an object ask fifteen. a merchant of Hanover town some weeks since offered to deliver the quantity you wanted at the highest navigation on this river for twelve and six I would take for my crop of 5 or 600 barrels thirteen shillings at my landing the freight asked is six pence the bushel a quantity of oats not to be bought. I have by the stage forwarded some honey locust seed but there was so great a proportion of them this year that were bad that the collection is but small. With respectful remembrance to my Aunt and the residents at Mount Vernon believe me to be with friendship and esteem your obt Ser.

Burwell Bassett

